Case 2:16-cv-00237-JAK-GJS Document 133-4 Filed 07/15/19 Page 1 of 22 Page ID
                                  #:1388




                                                             Exhibit 3.1
Case
  Case
     2:09-cv-08943-DMG-SH
        2:16-cv-00237-JAK-GJS
                            Document
                              Document
                                     443133-4
                                          Filed Filed
                                                06/08/17
                                                      07/15/19
                                                           Page Page
                                                                1 of 21
                                                                      2 ofPage
                                                                           22 Page
                                                                               ID #:12542
                                                                                     ID
                                       #:1389


       1 DISABILITY RIGHTS LEGAL CENTER

       2      Anna Rivera (Bar No. 239601)
              anna.rivera@drlcenter.org
       3      Maronel Barajas (Bar No. 242044)
       4      Maronel.barajas@drlcenter.org
           350 S. Grand Ave Suite 1520
       5   Los Angeles, CA 90071
       6   Telephone: (626) 389-8277
           Facsimile: (213) 736-1428
       7

       8 MILBANK TWEED HADLEY & McCLOY LLP
              Linda Dakin-Grimm (Bar No. 119630)
       9      ldakin@milbank.com
      10      Daniel M. Perry (Bar No. 264146)
              dperry@milbank.com
      11      Samir L. Vora (Bar No. 253772)
      12      svora@milbank.com
           2029 Century Park East, 33rd Floor
      13   Los Angeles, CA 90067
      14   Telephone: (424) 386-4000
           Facsimile: (213) 629-6063
      15   Attorneys for PLAINTIFF MICHAEL GARCIA and the Plaintiff Class
      16
                             UNITED STATES DISTRICT COURT
      17                FOR THE CENTRAL DISTRICT OF CALIFORNIA
      18

      19 MICHAEL GARCIA on behalf of                 Case No. : CV 09-08943 DMG (SHx)
      20 himself and others similarly situated,
                                                     DECLARATION OF ANNA RIVERA
      21                                Plaintiff,   IN SUPPORT OF PLAINTIFF’S
      22                                             NOTICE OF MOTION AND MOTION
                  vs.                                FOR AWARD OF ATTORNEYS’
      23                                             FEES AND EXPENSES RELATED
      24 LOS ANGELES COUNTY SHERIFF’S                TO CLASS ACTION SETTLEMENT
           DEPARTMENT, a public entity, et al.,      WITH COUNTY OF LOS ANGELES
      25

      26                            Defendants.
      27

      28

            DECLARATION OF ANNA RIVERA IN SUPPORT OF PLAINTIFF’S MOTION FOR
                              AWARD OF ATTORNEYS’ FEES
Case
  Case
     2:09-cv-08943-DMG-SH
        2:16-cv-00237-JAK-GJS
                            Document
                              Document
                                     443133-4
                                          Filed Filed
                                                06/08/17
                                                      07/15/19
                                                           Page Page
                                                                2 of 21
                                                                      3 ofPage
                                                                           22 Page
                                                                               ID #:12543
                                                                                     ID
                                       #:1390


       1
                               DECLARATION OF ANNA RIVERA
       2
           I, ANNA RIVERA, declare:
       3

       4        1.     I am a Senior Staff Attorney at the Disability Rights Legal Center
       5 (“DRLC”). The DRLC, along with co-counsel at Milbank Tweed, Hadley &

       6 McCloy (“Milbank”), represents Plaintiff Michael Garcia and has been appointed

       7 by the Court as Class Counsel. The facts set forth herein are based upon my

       8 personal knowledge, my review of documents prepared and/or maintained by

       9 DRLC in the ordinary course of business, and information provided to me by
      10 employees of DRLC’s co-counsel, Milbank. If called as a witness, I could and

      11 would testify competently thereto.

      12        2.     DRLC is a 501(c)(3) non-profit public interest organization dedicated
      13 to advancing the civil rights of people with disabilities through education,

      14 advocacy and litigation. Founded in 1975, DRLC is one of the oldest non-profit,

      15 public interest law centers to focus on representing individuals with diverse

      16 disabilities. DRLC’s mission is to champion the rights of people with disabilities
      17 through education, advocacy and litigation. DRLC accomplishes its work through

      18 several programs, including the Civil Rights Litigation Program, Education

      19 Advocacy Program, Cancer Legal Resource Center, the Inland Empire Program,

      20 and the Community Advocacy Program. DRLC, engages in, inter alia, class

      21 action, multi-plaintiff and other complex impact litigation on behalf of individuals

      22 with disabilities who face discrimination or other violations of civil rights or

      23 federal statutory protections. DRLC is generally acknowledged to be a leading

      24 public interest organization. Attorneys in the firm have lectured at local, state, and

      25 national legal and professional organizations on the law applicable to individuals

      26 with disabilities.
      27

      28
                                                -1-
            DECLARATION OF ANNA RIVERA IN SUPPORT OF PLAINTIFF’S MOTION FOR
                              AWARD OF ATTORNEYS’ FEES
Case
  Case
     2:09-cv-08943-DMG-SH
        2:16-cv-00237-JAK-GJS
                            Document
                              Document
                                     443133-4
                                          Filed Filed
                                                06/08/17
                                                      07/15/19
                                                           Page Page
                                                                3 of 21
                                                                      4 ofPage
                                                                           22 Page
                                                                               ID #:12544
                                                                                     ID
                                       #:1391


       1         3.     DRLC has litigated complex civil rights and public interest cases for
       2 over 40 years with a focus on impact complex litigation affecting the disability

       3 community. Examples include: Willits, et. al. v. City of Los Angeles, Case No. CV

       4 10-05782 CBM (RZx) (a successfully settled class action challenging the City of

       5 Los Angeles' failure to maintain pedestrian right of ways, including sidewalks and

       6 curb ramps for people with mobility disabilities); Ms. Wheelchair California v.

       7 Starline Tours, No. CV11-02620JFW (CWx) (C.D. Cal.) (a successfully settled

       8 class action resulting in company-wide change in policy governing accessible tours

       9 and seating); Peter Johnson et al. v. Los Angeles County Sheriff’s Department et
      10 al., USDC Case No. CV 08-03515 DDP (SHx) (a successfully settled class action

      11 currently in the monitoring stage on behalf of individuals with mobility

      12 impairments to obtain program and physical access while detained in the Los

      13 Angeles County Jail); Casey A., et al. v. Robles, et al., Case No. CV10-00192-

      14 (GHK) (FMx) (C.D. Cal.) (a successfully settled class action addressing Los

      15 Angeles County’s failure to provide youth in the County’s largest probation camp

      16 with basic and appropriate education and rehabilitative services); Doe2 v. County
      17 of San Bernardino, et al., (CV ED 02-962 SGL) (a successfully settled class action

      18 addressing the County’s failure to provide special education and mental health

      19 services to children with disabilities in their custody in juvenile detention);

      20 Valenzuela v. County of Los Angeles, Case No. CV 02-9092 (JWJx) (C.D. Cal.) (a

      21 successfully settled class action addressing failure to provide effective

      22 communication for people who are deaf and hard of hearing in field and jail

      23 settings by Los Angeles County Sheriff’s Department); and Lauderdale v. Long

      24 Beach Police Department, Case No. CV 08-979 ABC (JWJx) (a successfully

      25
           settled class action addressing police department’s failure to provide effective
      26
           communication for people who are deaf or hard of hearing.).
      27
           //
      28

                                                 -2-
                      DECLARATION OF ANNA RIVERA IN SUPPORT OF PLAINTIFF’S MOTION
                                    FOR AWARD OF ATTORNEYS’ FEES
Case
  Case
     2:09-cv-08943-DMG-SH
        2:16-cv-00237-JAK-GJS
                            Document
                              Document
                                     443133-4
                                          Filed Filed
                                                06/08/17
                                                      07/15/19
                                                           Page Page
                                                                4 of 21
                                                                      5 ofPage
                                                                           22 Page
                                                                               ID #:12545
                                                                                     ID
                                       #:1392


       1         4.     As a non-profit law firm and a provider of legal services pursuant to
       2 grants and other funding, DRLC does not charge fees to its clients for any work

       3 undertaken on their behalf. DRLC primarily handles cases in which the client

       4 cannot afford to retain a law firm, where other lawyers will not handle the matter,

       5 and/or where the injunctive relief is the primary outcome of the litigation. Our

       6 legal services are provided free of charge to our clients, with attorneys’ fees

       7 generally paid pursuant to fee shifting statutes.

       8                Case History and Settlement with County Defendants
       9
                 5.     Plaintiff obtained excellent results through the settlement reached with
      10
           Defendants County of Los Angeles, Los Angeles County Sheriff’s Department,
      11
           Sheriff Baca in his official capacity (collectively, “County Defendants”).
      12
                 6.     As representatives of class, Plaintiffs engaged in thorough discovery
      13
           to ensure that the parties and the Court had adequate information to assess the
      14
           barriers to accessing special education in the jail and relief sought for the class—as
      15
           well as the reasonableness of the Settlement Agreement. The discovery included:
      16
           substantial written discovery, including interrogatories, requests for admissions,
      17
           and requests for production of documents, which resulted in the combined
      18

      19
           production of approximately hundreds of documents. Further, Plaintiffs actively

      20
           pursued discovery in this matter. Due to disagreements that arose during the

      21
           discovery process, the parties met and conferred on many occasions and Plaintiffs

      22
           also filed a discovery motion. In addition to extensive written discovery, Plaintiffs

      23
           deposed four County of Los Angeles officials and the County of Los Angeles’

      24
           expert witness. The County of Los Angeles deposed the Named Plaintiff as well as

      25
           Plaintiff’s expert witness.

      26         7.     In addition, the parties filed cross-motions for summary judgment.
      27
                 8.     In the summer of 2009, the Parties began settlement negotiations. The
      28
           Parties participated in extensive arms-length settlement negotiations, which
                                                  -3-
                      DECLARATION OF ANNA RIVERA IN SUPPORT OF PLAINTIFF’S MOTION
                                    FOR AWARD OF ATTORNEYS’ FEES
Case
  Case
     2:09-cv-08943-DMG-SH
        2:16-cv-00237-JAK-GJS
                            Document
                              Document
                                     443133-4
                                          Filed Filed
                                                06/08/17
                                                      07/15/19
                                                           Page Page
                                                                5 of 21
                                                                      6 ofPage
                                                                           22 Page
                                                                               ID #:12546
                                                                                     ID
                                       #:1393


       1 included extensive written negotiations, multiple in-person meetings, telephonic

       2 settlement negotiations, and multiple in-person settlement conferences with Judge

       3 Terry J. Hatter Jr., who acted as a settlement officer in this case.

       4
                 9.     Concurrently with the Lawsuit, Los Angeles Unified School District
       5
           (“LAUSD”) commenced a civil action (“Related Case”) in the United States
       6
           District Court for the Central District of California, Case No. 2:09-cv-09289-VBF-
       7
           CT appealing the decision of the California Office of Administrative Hearings
       8
           (“OAH”) which found that, pursuant to California Education Code section 56041,
       9
           the LAUSD was the entity legally responsible for providing Plaintiff Michael
      10
           Garcia with a free appropriate public education while he was incarcerated in the
      11
           LACJ. The District Court in the Related Case subsequently entered orders
      12
           affirming the OAH decision. On or about June 3, 2010, LAUSD appealed that
      13
           order to the United States Court of Appeals for the Ninth Circuit.
      14
                 10.    Plaintiffs’ settlement negotiations with the County Defendants where
      15
           effectively stayed pending the outcome of LAUSD’s appeal in the Related Case in
      16
           the Ninth Circuit. On or about January 20, 2012, the Ninth Circuit certified the
      17
           question to California Supreme Court. On or about March 28, 2012, The
      18

      19
           California Supreme Court agreed to take the matter. On or about December 17,

      20
           2013, the California Supreme Court issued a seminal decision, holding that the

      21
           assignment of responsibility for providing special education to eligible county jail

      22
           inmates between the ages of 18 and 22 years is governed by the terms of California

      23
           Education Code Section 56041. The Ninth Circuit then issued a final decision on

      24
           January 28, 2014, finding that the District Court’s ruling in the Related Case was

      25
           consistent with the California Supreme Court’s answer to the certified question, the

      26 Ninth Circuit Court of Appeals affirmed the District Court’s decision affirming the
      27 2009 decision of the administrative law judge.

      28

                                                 -4-
                       DECLARATION OF ANNA RIVERA IN SUPPORT OF PLAINTIFF’S MOTION
                                     FOR AWARD OF ATTORNEYS’ FEES
Case
  Case
     2:09-cv-08943-DMG-SH
        2:16-cv-00237-JAK-GJS
                            Document
                              Document
                                     443133-4
                                          Filed Filed
                                                06/08/17
                                                      07/15/19
                                                           Page Page
                                                                6 of 21
                                                                      7 ofPage
                                                                           22 Page
                                                                               ID #:12547
                                                                                     ID
                                       #:1394


       1         11.    Subsequent to this decision, the Parties renewed their settlement
       2 negotiations. The Parties engaged in several in-person meetings, telephonic

       3 negotiations, and exchanged multiple written drafts of the Settlement Agreement.

       4 The Parties worked diligently to finalize the terms of the proposed Settlement

       5 Agreement. On or about February 9, 2017 the Parties entered into a written

       6 Settlement Agreement. Attached hereto as Exhibit A is a true and correct copy of

       7 the Settlement Agreement.

       8
                 12.    Plaintiff obtained excellent results through the settlement reached with
       9
           Defendants County of Los Angeles, Los Angeles County Sheriff’s Department,
      10
           Sheriff Baca in his official capacity (collectively, “County Defendants”).
      11
                 13.    Plaintiff described the terms of that settlement in more detail in his
      12
           Motion for Preliminary Approval of Class Action Settlement Agreement. (See Dkt.
      13
           No. 424-1 and 424-3). As part of the settlement agreement, the County Defendants
      14
           have agreed to do the following: (a) administer a questionnaire to all newly booked
      15
           18-22 year old individuals who are processed through the LACJ Inmate Reception
      16
           Center aimed at identifying those inmates who would like to receive special
      17
           education services, (b) notify the charter school that currently provides services at
      18

      19
           the LACJ of those individuals who affirmatively state they would like to receive

      20
           special education services, (c) create and distribute an informational pamphlet

      21
           regarding the availability of special education services and how to request them,

      22
           (d) modify its Inmate Grievance/Service Request Form to include a box titled

      23
           “Special Education/IEP,” (e) designate an employee or employees who will

      24
           facilitate the provision of special education services, and (f) train relevant

      25
           Sheriff’s Department staff regarding the provision of special education services to

      26 eligible students.
      27

      28

                                                  -5-
                       DECLARATION OF ANNA RIVERA IN SUPPORT OF PLAINTIFF’S MOTION
                                     FOR AWARD OF ATTORNEYS’ FEES
Case
  Case
     2:09-cv-08943-DMG-SH
        2:16-cv-00237-JAK-GJS
                            Document
                              Document
                                     443133-4
                                          Filed Filed
                                                06/08/17
                                                      07/15/19
                                                           Page Page
                                                                7 of 21
                                                                      8 ofPage
                                                                           22 Page
                                                                               ID #:12548
                                                                                     ID
                                       #:1395


       1        14.      The qualifications of Class Counsel have been set forth in great detail
       2 in the earlier class certification briefing in this case and are discussed further below

       3 in paragraphs 19-57. (See Dkt. Nos. 81-84).

       4                                         DRLC Rates
       5        15.      In setting our rates, DRLC reviews published cases and unpublished
       6 decisions concerning attorneys’ fees rates used by comparable non-profit public

       7 interest organizations, awards that DRLC has received for attorneys’ fees, and

       8 other information from private attorneys relating to the rates charged by private

       9 firms for comparable litigation. DRLC also carefully monitors its billing practices
      10 to ensure that courts are able to properly perform the lodestar analysis for a fee

      11 award. We also take into account the experience of the attorneys and staff working

      12 on the case and the complexity of the case.

      13        16.      Several courts have found DRLC’s hourly rates reasonable. Examples
      14 of courts finding DRLC’s hourly rates reasonable include:

      15              x Michael Garcia v. Los Angeles County Sheriff’s Dept., Case No. CV
      16                 09-8943 MMM (SHx), the United States District Court for the Central
      17                 District of California approved DRLC’s 2011 historical rates in a class
      18                 action. Attached as Exhibit B is a true and correct copy of that order.
      19
                      x California in Communities Actively Living Independent and Free, et
      20
                         al. v. City of Los Angeles et al., Case No. CV 09-0287 CBM (RZx)
      21
                         the United States District Court for the Central District of California
      22
                         found DRLC’s 2012 historical rates reasonable. This included a range
      23
                         of $450-$550 for staff attorneys and $230 for law clerks. And the
      24
                         court found a 2012 historical hourly rate of $550 for a 2003 law
      25
                         graduate was reasonable. Id. at 6:11-14. The court further found that
      26
                         the plaintiffs had “provided sufficient evidence . . . supporting the
      27
                         reasonableness of their 2012 requested hourly rates” and “that
      28
                         requested hourly rates correspond to the prevailing market rates in the
                                                  -6-
                       DECLARATION OF ANNA RIVERA IN SUPPORT OF PLAINTIFF’S MOTION
                                     FOR AWARD OF ATTORNEYS’ FEES
Case
  Case
     2:09-cv-08943-DMG-SH
        2:16-cv-00237-JAK-GJS
                            Document
                              Document
                                     443133-4
                                          Filed Filed
                                                06/08/17
                                                      07/15/19
                                                           Page Page
                                                                8 of 21
                                                                      9 ofPage
                                                                           22 Page
                                                                               ID #:12549
                                                                                     ID
                                       #:1396


       1              relevant community, considering the experience, skill, and reputation
       2              of the attorneys in question.” Id. at 2:18-20. Attached hereto as
       3              Exhibit C is a true and correct copy of that order.
       4           x Peter Johnson v. Los Angeles County Sheriff’s Department, Case No.
       5              CV 08-03515 DDP (SHx), the United States District Court for the
       6              Central District of California granted Plaintiffs’ Motion for Attorneys’
       7              Fees and Costs in full. Attached as Exhibit D is a true and correct
       8              copy of that order. In particular, the motion that was granted sought
       9              time billed by DRLC attorneys at 2014 historical hourly rates of $800
      10              for a 1982 graduate, $700 for a 1992 graduate, $500 for a 2005
      11              graduate and an hourly rate of $230 for law clerks. See, Declaration of
      12              Richard Diaz in support of Plaintiffs’ Motion for Attorneys’ Fees,
      13              attached as Exhibit E (summary of hourly rates sought by Plaintiffs at
      14              para. 38 of Diaz Declaration) (exhibits to Declaration omitted due to
      15              length).
      16
                   x Willits et al v. City of Los Angeles et al, Case No. CV 10-5782 CBM
      17
                      (RZx), the United States District Court for the Central District granted
      18
                      Plaintiffs’ Motion for Attorneys’ Fees and Costs and approved
      19
                      DRLC’s 2014 historical hourly rates. Attached as Exhibit F is a true
      20
                      and correct copy of that order. In particular, the motion that was
      21
                      granted sought time billed by DRLC attorneys at 2014 historical
      22
                      hourly rates of $680 for a 1987 graduate, $550 for a 2003 graduate,
      23
                      $375 for a 2010 graduate, and an hourly rate of $230 for law clerks.
      24
                      Id. at pg.6.
      25
                   x Greater Los Angeles Agency on Deafness, Inc. et al v. Krikorian
      26
                      Premiere Theaters, LLC, Case No. CV 13-07172-PSG (ASx), the
      27
                      United States District Court for the Central District of California
      28
                      approved DRLC’s 2015 historical rates in a class action which had
                                           -7-
                    DECLARATION OF ANNA RIVERA IN SUPPORT OF PLAINTIFF’S MOTION
                                  FOR AWARD OF ATTORNEYS’ FEES
Case
  Case
     2:09-cv-08943-DMG-SH
        2:16-cv-00237-JAK-GJSDocument
                               Document
                                      443133-4
                                           FiledFiled
                                                06/08/17
                                                      07/15/19
                                                           PagePage
                                                                9 of 21
                                                                     10 ofPage
                                                                           22 ID
                                                                               Page
                                                                                 #:12550
                                                                                    ID
                                        #:1397


       1                systemic implications regarding access to movie theaters for
       2                individuals who are deaf or hard of hearing. Attached as Exhibit G is
       3                a true and correct copy of that order.
       4         17.    Experts in the field have also found DRLC’s 2016 historical rates to
       5 be reasonable. For example, in a declaration in support of plaintiff’s motion for

       6 reasonable attorney fees and costs, Mr. Barrett S. Litt opined as to the

       7 reasonableness of DRLC’s rates in the matter of Independent Living Center of

       8 Southern California et al v. City of Los Angeles, et al., Case No. CV 12-0551 FMO

       9 (PJW), a class action case currently pending in the United States District Court for
      10 the Central District of California. Attached as Exhibit H is a true and correct copy

      11 of that declaration (exhibits have been omitted due to length).

      12         18.    DRLC’s current rates have also been found reasonable by Richard
      13 Pearl, an expert in the area of attorney fees charged in California and elsewhere. In

      14 a declaration in support of plaintiff’s motion for reasonable attorney fees and costs,

      15 Mr. Pearl opined as to the reasonableness of DRLC’s rates in the matter of Ochoa

      16 et al v. City of Long Beach et al, Case No. 2:14-cv-04307-DSF-FFM, a class action
      17 case currently pending in the United States District Court for the Central District of

      18 California. Attached as Exhibit I is a true and correct copy of that declaration.

      19         19.    DRLC’s hourly rates for staff on this case are set forth in the chart
      20 below at paragraph 66. This chart lists the billing attorney, year of law school

      21 graduation, and pertinent hourly rate for all DRLC staff for whom fees are

      22 requested in this matter. Based on the information that I reviewed in working with

      23 the Director of Litigation to set our hourly rates, I believe our rates to be consistent

      24 with the current prevailing market rates charged by other attorneys with

      25
           comparable skills, qualifications, experience, and reputation in the market covered
      26
           by the Central District.
      27
           //
      28
           //
                                                  -8-
                       DECLARATION OF ANNA RIVERA IN SUPPORT OF PLAINTIFF’S MOTION
                                     FOR AWARD OF ATTORNEYS’ FEES
Case
 Case2:16-cv-00237-JAK-GJS
      2:09-cv-08943-DMG-SH Document
                            Document133-4
                                     443 Filed
                                          Filed06/08/17
                                                07/15/19 Page
                                                          Page10
                                                               11ofof21
                                                                      22 Page
                                                                          PageID
                                                                               ID
                                  #:12551
                                   #:1398


    1                              DRLC Attorneys and Their Roles
    2         20.    In addition to the hours expended by Milbank, Plaintiff is seeking
    3 compensation for eight DRLC attorneys who billed on this matter: (1) Paula

    4 Pearlman, former Executive Director; (2) Shawna L. Parks, former Legal Director

    5 of the DRLC; (3) Maronel Barajas, Director of Litigation; (4) Matthew Strugar,

    6 former Staff Attorney; (5) Umbreen Bhatti, former Staff Attorney; (6) Carly

    7 Munson, former Staff Attorney; (7) Andrea Oxman, former Staff Attorney; (8)

    8 Elliot Field, former Staff Attorney.

    9         21.    Paula Pearlman was the Executive Director at DRLC when she
   10 worked on this instant matter. As Executive Director, her duties included oversight

   11 of DRLC’s litigation efforts. She also taught a Disability Rights class at Loyola

   12 Law School in Los Angeles. I understand that, prior to joining DRLC, Ms.

   13 Pearlman was a former Supervising Attorney at the California Women’s Law

   14 Center, where she specialized in sex discrimination in employment and education.

   15 I understand that Ms. Pearlman graduated from the Southwestern University

   16 School of Law in 1982. I understand that she has served on the U. S. Access Board
   17 Courthouse Access Advisory Committee, as the board chair of the Employment

   18 Round Table of Southern California (ERTSC), as a board member of the Legal Aid

   19 Association of California, as co-chair of the Lawyer Representatives of the Central

   20 District, Ninth Circuit Judicial Conference, and as a member of the California State

   21 Bar Standing Committee on the Delivery of Legal Services.

   22         22.    I understand that Ms. Pearlman has received numerous awards
   23 including the 2010 St. Ignatius of Loyola Award, St. Thomas More Society, the

   24 2009 “FEHA 50th Anniversary Civil Rights Award,” from the California

   25
        Department of Fair Employment and Housing, and she was a 2007 Legal Aid
   26
        Association of California Attorney Award of Merit Recipient. She was named a
   27
        “Super Lawyer” in 2009 in the area of public interest law and class actions, and
   28

                                              -9-
                    DECLARATION OF ANNA RIVERA IN SUPPORT OF PLAINTIFF’S MOTION
                                  FOR AWARD OF ATTORNEYS’ FEES
Case
 Case2:16-cv-00237-JAK-GJS
      2:09-cv-08943-DMG-SH Document
                            Document133-4
                                     443 Filed
                                          Filed06/08/17
                                                07/15/19 Page
                                                          Page11
                                                               12ofof21
                                                                      22 Page
                                                                          PageID
                                                                               ID
                                  #:12552
                                   #:1399


    1 she was a 2007 finalist for “Attorney of the Year” for Trial Lawyers for Public

    2 Justice.

    3         23.    I understand that Ms. Pearlman’s experience with the plaintiffs and
    4 understanding of public entity work was important to filing this case. I understand

    5 that Ms. Pearlman participated in depositions, settlement conferences, and

    6 conferred within DRLC to discuss strategy and tasks.

    7         24.    A 2014 historical hourly rate of $800 was previously approved for
    8 Ms. Pearlman in Peter Johnson v. Los Angeles County Sheriff’s Department, Case

    9 No. CV 08-03515 DDP (SHx); that order and related declaration are attached
   10 hereto as Exhibits D and E.

   11         25.    DRLC seeks compensation for Ms. Pearlman at an hourly rate of
   12 $875, which is DRLC’s 2017 billing rate for an attorney of her experience.

   13         26.    Shawna L. Parks is a 1999 graduate of U.C. Berkeley School of
   14
        Law, and a 1995 graduate of U.C. Berkeley. I understand that from 1999-2000
   15
        Ms. Parks was a Fulbright Scholar in Budapest, Hungary, where she researched a
   16
        recently enacted nondiscrimination statute, worked on developing test litigation,
   17
        and co-organized a conference of Eastern European disability rights advocates.
   18
              27.    From early 2012 through late 2013 Ms. Parks was a Director of
   19

   20
        Litigation at Disability Rights Advocates in Berkeley, California. From 2005

   21
        through early 2012 Ms. Parks was at the Disability Rights Legal Center where she

   22
        was Legal Director from 2009 through late 2011. Prior to her work at the DRLC

   23
        Ms. Parks was a staff attorney and Equal Justice Works Fellow at Disability Rights

   24
        Advocates from 2000 through 2003. From 2003 through 2004 she was an associate

   25
        at what was then known as Schonbrun DeSimone Seplow Harris & Hoffman,

   26 where she worked primarily on race and gender discrimination employment cases.
   27 Ms. Parks has extensive expertise in the substantive areas of disability rights, civil

   28 rights and education, including special education. She has litigated numerous

                                             -10-
                    DECLARATION OF ANNA RIVERA IN SUPPORT OF PLAINTIFF’S MOTION
                                  FOR AWARD OF ATTORNEYS’ FEES
Case
 Case2:16-cv-00237-JAK-GJS
      2:09-cv-08943-DMG-SH Document
                            Document133-4
                                     443 Filed
                                          Filed06/08/17
                                                07/15/19 Page
                                                          Page12
                                                               13ofof21
                                                                      22 Page
                                                                          PageID
                                                                               ID
                                  #:12553
                                   #:1400


    1 cases, including both class actions and individual cases, in these fields. Ms. Parks

    2 is currently the principal attorney in the Law Office of Shawna L. Parks, which she

    3 founded in 2014.

    4         28.    I understand that in the instant matter Ms. Parks participated in many
    5 aspects of the litigation including discovery, research, settlement, motion work and

    6 engaged in strategy sessions.

    7         29.    A 2012 historical rate of $665 was approved for Ms. Parks in CALIF,
    8 et al., v. City of Los Angeles, et al., 2011 WL 4595993 (C.D. Cal. 2011), Case No.

    9 2:09-cv-00287- CBM-RZ. A true and correct copy of that fee order is attached
   10 hereto as Exhibit C. In that Order the Court describes Ms. Parks as “nationally

   11 recognized as a leading disability rights attorney.” Order at 4:8

   12         30.    DRLC seeks compensation for Ms. Parks at an hourly rate of $745,
   13 which is DRLC’s 2017 billing rate for an attorney of her experience.

   14         31.    Maronel Barajas is the Litigation Director at the Disability Rights
   15 Legal Center. As the Director of Litigation, she oversees all aspects of DRLC’s

   16 litigation program, including supervising and litigating individual, multi-plaintiff,
   17 and class action cases. This includes coordinating, supervising and providing

   18 substantive expertise and support to attorney staff and legal assistants, as well as

   19 law clerks and volunteers in DRLC’s two offices. Further, her duties as the

   20 Director of Litigation also include negotiating co-counseling agreements, outreach,

   21 grant writing, retaining experts, and budgeting. She also lectures and provides

   22 training on disability rights issues in various forums and participates in legislative

   23 and regulatory comment on behalf of the organization.

   24         32.    Ms. Barajas is a 2003 graduate of Columbia Law School and 2000
   25
        graduate of the University of California, Irvine. The majority of her practice has
   26
        focused on civil rights matters, including matters on behalf of individuals with
   27
        disabilities. Indeed, civil rights has been my primary focus for approximately
   28
        twelve years. Approximately, nine of those years have been spent on cases
                                           -11-
                    DECLARATION OF ANNA RIVERA IN SUPPORT OF PLAINTIFF’S MOTION
                                  FOR AWARD OF ATTORNEYS’ FEES
Case
 Case2:16-cv-00237-JAK-GJS
      2:09-cv-08943-DMG-SH Document
                            Document133-4
                                     443 Filed
                                          Filed06/08/17
                                                07/15/19 Page
                                                          Page13
                                                               14ofof21
                                                                      22 Page
                                                                          PageID
                                                                               ID
                                  #:12554
                                   #:1401


    1 exclusively on behalf of individuals with disabilities. During this time, she

    2 litigated various cases in the area of disability rights, including individual, multi-

    3 plaintiff and class action cases. These cases have primarily been against public

    4 entities, and most often with the goal of system reform. Ms. Barajas has also

    5 supervised attorneys in numerous lawsuits affecting the rights of people with

    6 disabilities. As a result, she has developed extensive knowledge in the area of

    7 disability rights cases, cases requiring policy reform, and cases involving public

    8 entities.

    9         33.    After law school, from late 2004 through early 2005, Ms. Barajas
   10 worked as a legal representative for MACS Copy and Interpreting Inc., where her

   11 work focused primarily on worker’s compensation matters. In early 2005, Ms.

   12 Barajas joined DRLC and held various positions until she left in late 2008. These

   13 positions included being an Education Advocate, Staff attorney, Associate Director

   14 and ultimately Director of the Education Advocacy Program. During 2005-2008,

   15 her work was exclusively on behalf of people with disabilities, with a focus on

   16 matters on behalf of students with disabilities. Ms. Barajas worked on cases at the
   17 administrative and federal court level. She also regularly lectured and trained on

   18 issues relating to individuals with disabilities, including participating in legislative

   19 and regulatory comment on behalf of the organization. By way of example, Ms.

   20 Barajas was an Adjunct Professor at Loyola Marymount University in Los Angeles

   21 where she taught an upper division Special Education and the Law course; guest

   22 lectured at Loyola Law School’s Disability Rights and Special Education Law

   23 class; and wrote articles related to the rights of students with disabilities. In her

   24 capacity as Director of the Education Advocacy program, she also supervised

   25
        attorney staff and managed DRLC’s Education Advocacy Program’s externship
   26
        program. In 2007, during Ms. Barajas tenure as the Director, the Education
   27
        Advocacy Program along with DRLC’s litigation program was recognized as the
   28
        Agency Winner at the National Association of Counsel for Children in Keystone,
                                          -12-
                    DECLARATION OF ANNA RIVERA IN SUPPORT OF PLAINTIFF’S MOTION
                                  FOR AWARD OF ATTORNEYS’ FEES
Case
 Case2:16-cv-00237-JAK-GJS
      2:09-cv-08943-DMG-SH Document
                            Document133-4
                                     443 Filed
                                          Filed06/08/17
                                                07/15/19 Page
                                                          Page14
                                                               15ofof21
                                                                      22 Page
                                                                          PageID
                                                                               ID
                                  #:12555
                                   #:1402


    1 Colorado for improving the educational opportunity for students with disabilities

    2 held in detention facilities and for improving the access to courts for individuals

    3 with disabilities.

    4         34.    In late 2008, Ms. Barajas left DRLC to become an associate with the
    5 former law firm of Traber & Voorhees, a prominent civil rights litigation firm in

    6 Pasadena, California. Traber & Voorhees recently dissolved after one its founding

    7 partners, Theresa M. Traber, was appointed to the bench. At Traber & Voorhees,

    8 her focused primarily on discrimination cases in the employment, education, and

    9 custodial context. Ms. Barajas handled matters at the state, federal and state
   10 appellate level. She remained an associate with Traber & Voorhees until early

   11 2011.

   12         35.    In early 2011, Ms. Barajas returned to work with DRLC as the sole
   13 Senior Staff Attorney in the litigation program. In addition to focusing on impact

   14 and complex litigation, she co-authored an article with Paula Pearlman, Esq. for

   15 the 2011-2012 Ability magazine issue, titled “a boy and his dog” regarding a case

   16 where she was lead counsel from DRLC. To my knowledge, it was the first case
   17 of its kind where a federal court judge held that a student with autism had the right

   18 to attend school with his service dog. Until approximately 2013, Ms. Barajas also

   19 served as an Adjunct Professor at Loyola Marymount University where she taught

   20 an upper division Special Education and the Law course. Ms. Barajas also

   21 oversaw DRLC’s externship program with Loyola Law School until that

   22 partnership ended. In 2015, she was promoted to Managing Attorney of the

   23 litigation department, and in late 2016, she was again promoted, this time to

   24 Director of Litigation, a position that she still holds.

   25
              36.    I understand that Ms. Barajas participated in settlement and engaged
   26
        in strategy sessions.
   27
              37.    A 2012 historical hourly rate of $550 for a 2003 law graduate was
   28
        previously approved in California in Communities Actively Living Independent and
                                             -13-
                    DECLARATION OF ANNA RIVERA IN SUPPORT OF PLAINTIFF’S MOTION
                                  FOR AWARD OF ATTORNEYS’ FEES
Case
 Case2:16-cv-00237-JAK-GJS
      2:09-cv-08943-DMG-SH Document
                            Document133-4
                                     443 Filed
                                          Filed06/08/17
                                                07/15/19 Page
                                                          Page15
                                                               16ofof21
                                                                      22 Page
                                                                          PageID
                                                                               ID
                                  #:12556
                                   #:1403


    1 Free, et al. v. City of Los Angeles et al., Case No. CV 09-0287 CBM (RZx) at

    2 6:11-14; that order and related declaration are attached hereto as Exhibit C.

    3         38.    DRLC seeks compensation for Ms. Barajas at an hourly rate of $675,
    4 which is DRLC’s 2017 billing rate for an attorney of her experience

    5         39.    Matthew Strugar is a 2004 graduate from the University of Southern
    6 California Gould School of Law. When he worked on this matter, he was a Staff

    7 Attorney with the litigation department. While at DRLC, Mr. Strugar focused on

    8 class action and impact litigation centered on matters in the correctional context. I

    9 understand that Mr. Strugar participated in working with plaintiff and class
   10 members.

   11         40.    DRLC seeks compensation for Mr. Strugar at an hourly rate of $660,
   12 which is DRLC’s 2017 billing rate for an attorney of his experience.

   13         41.    Umbreen Bhatti graduated from the University of Michigan Law
   14 School in 2005. I understand that prior to joining DRLC she was an associate at

   15 Latham & Watkins and later a staff attorney at the ACLU of Delaware, where she

   16 managed a caseload involving civil rights cases in state and federal court and
   17 before state commissions, litigating a wide variety of civil rights issues. While she

   18 worked on this matter she was a Staff Attorney with the litigation department.

   19 While at DRLC, Mr. Gibson focused on class action and impact litigation centered

   20 on physical and programmatic accessibility for individuals with disabilities. In the

   21 instant matter, I understand that Ms. Bhatti participated in settlement and engaged

   22 in strategy sessions.

   23         42.    A 2014 historical hourly rate of $500 was previously approved for a
   24 2005 graduate in Peter Johnson v. Los Angeles County Sheriff’s Department, Case

   25
        No. CV 08-03515 DDP (SHx); that order and related declaration are attached
   26
        hereto as Exhibits D and E.
   27
              43.    DRLC seeks compensation for Ms. Bhatti at an hourly rate of $640,
   28
        which is DRLC’s 2017 billing rate for an attorney of her experience.
                                            -14-
                    DECLARATION OF ANNA RIVERA IN SUPPORT OF PLAINTIFF’S MOTION
                                  FOR AWARD OF ATTORNEYS’ FEES
Case
 Case2:16-cv-00237-JAK-GJS
      2:09-cv-08943-DMG-SH Document
                            Document133-4
                                     443 Filed
                                          Filed06/08/17
                                                07/15/19 Page
                                                          Page16
                                                               17ofof21
                                                                      22 Page
                                                                          PageID
                                                                               ID
                                  #:12557
                                   #:1404


    1         44.    Carly Munson is a 2006 graduate from Boston University School of
    2 Law. When she worked on this matter, she was a Staff Attorney. While at DRLC,

    3 Ms. Munson focused on impact litigation centered with a focus on matters in the

    4 educational context. I understand that Ms. Munson participated in drafting,

    5 reviewing, and revising documents related to the complaint, investigating the

    6 claims, working with the plaintiffs, motion work and settlement. Ms. Munson also

    7 participated in regular conference calls with co-counsel to discuss strategy and

    8 tasks and conferred within DRLC and with co-counsel.

    9         45.    DRLC seeks compensation for Ms. Munson at an hourly rate of $625,
   10 which is DRLC’s 2017 billing rate for an attorney of her experience.

   11         46.    Andrea Oxman is a 2007 graduate from the University of Southern
   12 California Gould School of Law. When she worked on this matter, she was a Staff

   13 Attorney with the litigation department. While at DRLC, Ms. Oxman focused on

   14 class action and impact litigation centered on physical and programmatic

   15 accessibility for individuals with disabilities. Ms. Oxman is currently an associate

   16 in private practice at Klinedinst PC. I understand that Ms. Oxman participated in
   17 drafting, reviewing, and revising documents related to the complaint, investigating

   18 the claims, working with the plaintiffs, discovery, motion work and settlement.

   19         47.    DRLC seeks compensation for Ms. Oxman at an hourly rate of $600,
   20 which is DRLC’s 2017 billing rate for an attorney of her experience.

   21         48.    Elliot Field is a 2009 graduate from Loyola Law School. When he
   22 worked on this matter, he was a Staff Attorney. While at DRLC, Mr. Field focused

   23 on impact litigation centered with a focus on matters in the educational context. I

   24 understand that Mr. Fields participated in depositions and worked with plaintiffs.

   25
              49.    DRLC seeks compensation for Mr. Field at an hourly rate of $525,
   26
        which is DRLC’s 2017 billing rate for an attorney of his experience.
   27
              50.    DRLC law clerks also worked on this matter. DRLC seeks
   28
        compensation for law clerks at an hourly rate of $250. DRLC seeks a currently
                                            -15-
                    DECLARATION OF ANNA RIVERA IN SUPPORT OF PLAINTIFF’S MOTION
                                  FOR AWARD OF ATTORNEYS’ FEES
Case
 Case2:16-cv-00237-JAK-GJS
      2:09-cv-08943-DMG-SH Document
                            Document133-4
                                     443 Filed
                                          Filed06/08/17
                                                07/15/19 Page
                                                          Page17
                                                               18ofof21
                                                                      22 Page
                                                                          PageID
                                                                               ID
                                  #:12558
                                   #:1405


    1 hourly rate of $250 for law clerks. DRLC relies on its law clerks primarily to do

    2 legal and factual research, and did so in this matter. DRLC’s law clerks are law

    3 students from local law schools, including Loyola Law School.

    4         51.    In California in Communities Actively Living Independent and Free,
    5 et al. v. City of Los Angeles et al., Case No. CV 09-0287 CBM (RZx) the United

    6 States District Court for the Central District of California found DRLC’s 2012

    7 rates of $230 for law clerks reasonable; that order and related declaration are

    8 attached hereto as Exhibit C.

    9         52.    DRLC also seeks compensation for work performed by Legal
   10 Assistants at a currently hourly rate of $250.

   11         53.    In California in Communities Actively Living Independent and Free,
   12 et al. v. City of Los Angeles et al., Case No. CV 09-0287 CBM (RZx) the United

   13 States District Court for the Central District of California found DRLC’s 2012

   14 rates of $230 for legal assistants reasonable; that order and related declaration are

   15 attached hereto as Exhibit C.

   16         54.    The manner in which DRLC staffed this case is fairly standard for a
   17 case of this size and importance.

   18         55.    DRLC made every effort to litigate this matter efficiently by
   19 coordinating our work, minimizing duplication, and assigning tasks in a time and

   20 cost efficient manner, based on the time keepers’ experience levels and talents.

   21         56.    The attorneys at Milbank worked on this matter as co-counsel and as
   22 appropriate. It was essential for the DRLC to co-counsel with the attorneys from

   23 Milbank in this matter particularly given their expertise and experience with

   24 litigation. The specific work that they did on the case and their rates are discussed

   25
        fully in the Declaration of Samir L. Vora in Support of Plaintiff’s Motion for
   26
        Award of Attorneys’ Fees and Expenses that is filed herewith.
   27
        //
   28
        //
                                             -16-
                    DECLARATION OF ANNA RIVERA IN SUPPORT OF PLAINTIFF’S MOTION
                                  FOR AWARD OF ATTORNEYS’ FEES
Case
 Case2:16-cv-00237-JAK-GJS
      2:09-cv-08943-DMG-SH Document
                            Document133-4
                                     443 Filed
                                          Filed06/08/17
                                                07/15/19 Page
                                                          Page18
                                                               19ofof21
                                                                      22 Page
                                                                          PageID
                                                                               ID
                                  #:12559
                                   #:1406


    1                                  Method of Recording Time
    2         57.     DRLC’s method of recording attorneys’ fees consists of recording
    3 time spent on particular cases as contemporaneously as possible with the actual

    4 expenditure of the time, in tenth of an hour increments, and submitting those time

    5 records in the regular course of business. DRLC’s law clerks and support staff do

    6 the same.

    7                 Exercise of Billing Judgment and Determining the Lodestar
    8
              58.    The $200,000 in fees and costs for DRLC and Milbank attorneys
    9
        combined represents only a portion of the actual hours expended by Plaintiffs’
   10
        counsel in the nearly eight years this case has been litigated. In determining the
   11
        reasonable attorneys’ fees for work performed DRLC calculated its lodestar based
   12
        on its current 2017 hourly rates as well as apportioning those fees for work
   13
        attributable to County Defendants.
   14
              59.    DRLC’s total actual fees and costs through October 2011 is $810,851.
   15
        A true and correct copy of DRLC’s billing statement is attached here to as Exhibit
   16
        J.
   17
              60.    In order to determine the amount of fees to apportion to County
   18

   19
        Defendants, I carefully reviewed DRLC’s billing statement on an entry by entry

   20
        basis in order to categorize time spent in the following categories: (a) time related

   21
        to general furtherance of Plaintiff’s claims in the case as a whole; and (b) time

   22
        related specifically to County Defendants.

   23
              61.    This resulted in 869.70 hours of time, for a total value of $538,213.50

   24
        for time spent in general furtherance of the litigation. And, 163.90 hours of time,

   25
        for a total value of $101,812.50 for time spent related specifically to County

   26 Defendants.
   27         62.    I then equally divided the time spent in general furtherance of the

   28 litigation among all Defendants in the litigation, for a total amount of

                                              -17-
                    DECLARATION OF ANNA RIVERA IN SUPPORT OF PLAINTIFF’S MOTION
                                  FOR AWARD OF ATTORNEYS’ FEES
Case
 Case2:16-cv-00237-JAK-GJS
      2:09-cv-08943-DMG-SH Document
                            Document133-4
                                     443 Filed
                                          Filed06/08/17
                                                07/15/19 Page
                                                          Page19
                                                               20ofof21
                                                                      22 Page
                                                                          PageID
                                                                               ID
                                  #:12560
                                   #:1407


    1 approximately 173.9 hours of time per defendant, for a total value of $107,642.70.

    2        63.    I then added $101,812.50 (total value for time spent related
    3 specifically to County Defendants) and $107,642.70 (the corresponding fraction of

    4 time spent in general furtherance of the litigation among all Defendants). This

    5 billing discretion resulted in final lodestar of $209, 455.20 for approximately 338

    6 hours as applied to the County Defendants

    7        64.    In reaching the lodestar for determining DRLC’s fees and costs, I
    8 carefully reviewed all of the DRLC attorneys’ billing statements. In reviewing this

    9 time spent by DRLC attorneys and law clerks, I exercised billing judgment and in
   10 doing so wrote-off certain time, as appropriate.

   11        65.    Below is a table of the DRLC time-keepers on this matter, including
   12 hours and total fees attributed to its claims against the County Defendants at the

   13 time of settlement:

   14                                                        Total
   15
         Attorney Name        Graduation Billing Rate                       Total Fees
                                                             Hours
   16
           Paula Pearlman           1982            $875        29.10              $25,462.50
   17

   18        Shawna Parks           1999            $745       223.70          $166,656.50

   19     Maronel Barajas           2003            $675        20.10              $13,567.50
   20
          Matthew Strugar           2004            $660        12.00               $7,920.00
   21
           Umbreen Bhatti           2005            $640        11.80               $7,552.00
   22

   23       Carly Munson            2006            $625       143.00              $89,375.00
   24      Andrea Oxman             2007            $600       758.60          $455,160.00
   25
               Elliot Field         2009            $525        49.30              $25,882.50
   26
               Law Clerks            N/A            $250        75.90              $18,975.00
   27

   28

                                            -18-
                   DECLARATION OF ANNA RIVERA IN SUPPORT OF PLAINTIFF’S MOTION
                                 FOR AWARD OF ATTORNEYS’ FEES
Case
 Case2:16-cv-00237-JAK-GJS
      2:09-cv-08943-DMG-SH Document
                            Document133-4
                                     443 Filed
                                          Filed06/08/17
                                                07/15/19 Page
                                                          Page20
                                                               21ofof21
                                                                      22 Page
                                                                          PageID
                                                                               ID
                                  #:12561
                                   #:1408


    1               Paralegals          N/A           $250          1.20               $300.00
    2
        DRLC Total Fees                                         1331.60            $810,851.00
    3
        Subtotal of DRLC                                         869.70            $538,213.50
    4
        Fees Spent in
    5
        General
    6
        Furtherance of
    7
        Litigation
    8

    9 Subtotal of DRLC                                           169.90            $101,812.50
   10 Fees Spent

   11 Specifically

   12 Related to County

   13 Defendants

   14
        DRLC Fees                                                          Total: $209, 455.20
   15
        Apportionment to
   16
        County
   17
        Defendants
   18

   19         66.     Since the time of settlement, DRLC has expended additional time
   20 negotiating and executing an amendment to the settlement agreement and in

   21 preparing the preliminary approval papers as well as the instant attorneys’ fee

   22 motion.

   23         67.     I have personally reviewed all the entries and calculations in this
   24 declaration. Any calculation errors in the totals of hours, fees, or expenses are

   25 inadvertent and mine alone.

   26         68.     In addition to fees, DRLC incurred out-of-pocket costs, as
   27 apportioned to County Defendants, which it has not included in its request here. As

   28 with time records, costs are recorded in our system as contemporaneously as

                                               -19-
                     DECLARATION OF ANNA RIVERA IN SUPPORT OF PLAINTIFF’S MOTION
                                   FOR AWARD OF ATTORNEYS’ FEES
Case
 Case2:16-cv-00237-JAK-GJS
      2:09-cv-08943-DMG-SH Document
                            Document133-4
                                     443 Filed
                                          Filed06/08/17
                                                07/15/19 Page
                                                          Page21
                                                               22ofof21
                                                                      22 Page
                                                                          PageID
                                                                               ID
                                  #:12562
                                   #:1409
